Citation Nr: 1133100	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bronchitis.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the second toe, right foot.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder.

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for residuals of a left femur fracture.

5.  Entitlement to service connection for residuals of a left shoulder and arm injury.

6.  Entitlement to service connection for sexual dysfunction secondary to sexually transmitted diseases.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's bronchitis is characterized by an FEV-1 that is 59 percent of predicted and an FEV-1/FVC of 77 percent.

2.  The Veteran's residuals of a fracture of the second toe, right foot, are characterized by a normal range of motion, and no tenderness, pain, weakness, or fatigue.

3.  In a June 1979 rating decision, the RO in Detroit, Michigan, denied service connection for anxiety reaction, and that decision became final when no appeal was filed.


4.  Evidence received since the June 1979 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder, and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating that claim. 

5.  In a June 2000 rating decision, the RO in Little Rock, Arkansas, denied service connection for residuals of fracture of the left lower extremity, and that decision became final when no appeal was filed.

6.  Evidence received since the June 2000 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left femur fracture, and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating that claim. 

7.  The competent and probative evidence preponderates against a finding that the claimed residuals of a left shoulder and arm injury are causally related to active military service, and arthritis is not shown to have been manifested either in service or within one year after separation from service.

8.  The competent and probative evidence preponderates against a finding that sexual dysfunction secondary to sexually transmitted diseases is causally related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6600 (2010).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a fracture of the second toe, right foot, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5199-5284 (2010).

3.  Evidence received since the June 1979 rating decision in which service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder was denied, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

4.  Evidence received since the June 2000 rating decision in which service connection for a left leg (femur) fracture was denied, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.110.

5.  Residuals of a left shoulder and arm injury were not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  Sexual dysfunction secondary to sexually transmitted diseases was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In April 2004, May 2004, July 2004, September 2004, December 2004, and March 2005 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2005 rating decision, May 2006 SOC and March 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a March 2006 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the April 2004 letter to the Veteran.

The Board finds that the VA examinations that the Veteran had for bronchitis, residuals of a fracture of the second toe, right foot, residuals of a left shoulder and arm injury, sexual dysfunction secondary to sexually transmitted diseases, mental disorders, and a left femur fracture were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Increased Evaluation for Bronchitis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97 (2010). 

The Veteran had a VA general medicine examination in March 2005.  On examination his lungs were clear to auscultation without rales, rhonchi or wheezes.  The examiner noted that the bronchitis symptoms consisted of a cough productive of one to two teaspoons of green phlegm one to two times a week.  The Veteran took no routine medications for his lungs and he smoked a pack and a half of cigarettes a day.  A chest X-ray showed normal heart size, and no failure, infiltrate or acute disease was seen.  April 2005 pulmonary function testing indicated an FEV-1 70.7 percent of predicted and an FEV-1/FVC of 75 percent.  The examination report stated that spirometry showed no obstruction and that a restriction vs. non-specific ventilatory limitation could not be ruled out.

The Veteran underwent an examination arranged through VA QTC Services in October 2005.  The examiner noted that he had a loss of appetite, a cough with purulent sputum, and shortness of breath at rest due to his respiratory condition.  The Veteran said that he did not have any asthma attacks and did not contract infection easily due to bronchitis.  There had not been any episodes of respiratory failure requiring respiration assistance from a machine, and the Veteran required immunosuppressive medication, inhalation of anti-inflammatory medication, and use of a bronchodilator inhaler on a daily basis.  The examiner wrote that the functional impairment was shortness of breath, and it resulted in loss of work seven times a month.  On examination breath sounds were symmetric, there were no rhonchi or rales, and expiratory phase was within normal limits.  The examiner felt that the diagnosis of bronchitis, chronic was unchanged and that there were no complications secondary to pulmonary disease.  Pulmonary function testing showed an FEV-1 of 77 percent of predicted pre-bronchodilator and 80 percent of predicted post-bronchodilator.  FEV-1/FVC was 73 percent pre-bronchodilator and 75 percent post-bronchodilator.

An October 2005 pulmonary function testing report from VA treatment indicates that the Veteran had smoked for 22 years and that he smoked 11 packs a year.  The test results indicated an FEV-1 77 percent of predicted.  The Veteran's lung age was 71 years and there was normal spirometry.  His risk of chronic obstructive pulmonary disease was 20 percent, and it would have been 16 percent if he had stopped smoking.  

In October 2007 the Veteran had a VA pulmonary disease examination.  The course of bronchitis since the onset was noted to be stable and the Veteran used an inhaled bronchodilator on a daily basis.  There were no side effects from the treatment, and the treatment relieved the symptoms.  Furthermore, there was no history of hospitalization or surgery, trauma to the respiratory system, respiratory system neoplasm, pneumothorax, empyema, hemoptysis, swelling or respiratory failure.  The Veteran had an intermittent cough that was non-productive and occurred less than daily, and he had constant or near-constant wheezing.  There was frequent dyspnea on mild or moderate exertion, no history of chest pain, and there was occasional fever.  

On examination heart sounds were normal, there was no venous congestion or edema, and there were no abnormal respiratory findings.  The examiner felt that there were no conditions present that could be associated with pulmonary restrictive disease.  Chest X-rays showed no abnormalities in the lungs or in heart size.  The examiner's diagnosis was chronic bronchitis, and the Veteran reported that he was currently smoking 5 to 6 cigarettes a day.  It was noted by the examiner that according to the literature cigarette smoking was the most common cause of chronic bronchitis and that this had caused the Veteran's symptoms to worsen.  The chronic bronchitis caused no affect on the Veteran's daily activities, and since the Veteran was not working the examiner did not indicate whether there was an effect on occupational activities.  Finally, the examiner indicated that there was no evidence of cor pulmonale or pulmonary hypertension.  October 2007 pulmonary function testing showed that FEV-1 was 59 percent of predicted and FEV-1/FVC was 77 percent.

At October 2009 VA treatment the Veteran was hypoxic, although he was in no respiratory distress.  The treating physician wrote that although pulmonary function tests from 2005 do not show an obstructive pattern, the Veteran had a history of chronic bronchitis and therefore probably had some degree of chronic obstructive pulmonary disease.  The Veteran was wheezing and may have had mild exacerbations of chronic obstructive pulmonary disease.  It was noted that this could cause worsening hypoxia and tachycardia.  May 2010 VA treatment notes indicate that the Veteran requested being started again on an albuterol inhaler, which he had last used in 2008.  The Veteran did not report for VA pulmonary function testing in September 2010.

Reviewing the evidence of record, the Board finds that the Veteran does not qualify for an evaluation in excess of 30 percent for bronchitis.  At the October 2005 pulmonary function testing, FEV-1 was 77 percent of predicted.  October 2007 pulmonary function testing showed that FEV-1 was 59 percent of predicted and FEV-1/FVC was 77 percent.  There are no pulmonary function testing results of record showing an FEV-1 40 to 55 percent of predicted, FEV-1/FVC 40 to 55 percent, or DLCO (SB) 40 to 55 percent of predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Therefore, the Veteran does not qualify for an evaluation in excess of 30 percent for bronchitis.  See 38 C.F.R. § 4.97, DC 6600.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record shows that the Veteran has had ongoing treatment on an outgoing basis for bronchitis and that in May 2010 he requested starting again on his Albuterol inhaler after not using it for two years.  However, the record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bronchitis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for bronchitis.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Increased Evaluation for Residuals of Fracture,
Second Toe, Right Foot

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Reviewing the evidence of record, the Veteran had a VA examination for his bones in March 2005 at which an examination of his right foot was unremarkable.  He described no additional affects on his usual occupation or daily activities.  Range of motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The Veteran wrote in an April 2005 statement that he has pain in his right foot when stood for a long period of time.  

At the October 2005 examination arranged through VA QTC services, the Veteran reported having swelling while at rest and pain, weakness, stiffness, swelling and fatigue while standing or walking.  The examiner wrote that the functional impairment was that the Veteran had poor weight bearing and that the condition resulted in 4 times lost from work per month.  The Board notes that the record shows that the Veteran stopped working seven months before this examination for reasons unrelated to his right foot.  X-rays of the right foot were within normal limits.  There was no change in the diagnosis of status post fracture, second toe right foot.

The Veteran did not discuss right foot pain at February 2007 and August 2008 VA pain treatment.  Furthermore, VA orthopedic and primary care treatment records do not indicate that the Veteran has had treatment for his right foot.

In August 2010 the Veteran had a VA orthopedic examination.  The VA examiner noted that the Veteran did not have any complaints related to the 2nd right toe fracture but that he did complain of dorsal foot pain that came and went.  The examiner felt that this was totally unrelated to the fracture.  It was further noted that the Veteran did not take any medication for it and had no flare-ups or inflammatory joint disease.  There were no incapacitating events, he did not use orthotics or special shoes, and he used a cane and wheelchair because of his femur injury, not because of his right foot.  The examiner also felt that the right foot did not affect the Veteran's daily activities.  On examination the right second toe was anatomically normal and the toe flexed and extended in a normal manner.  However, the examiner wrote that degrees of flexion and extension for the second toe are not standardized.  There was no tenderness to the second toe on examination.  The diagnosis was healed fracture of the 2nd toe without residuals.

The Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for the residuals of a fracture to the second toe, right foot, because the symptomatology is not moderately severe, as contemplated by the ratings schedule.  See 38 C.F.R. § 4.71a, DC 5284.  At the March 2005 VA examination there were no findings related to the right foot.  The October 2005 examiner felt that the Veteran had poor weight bearing and that the condition resulted in 4 times lost from work per month.  X-rays of the right foot were within normal limits.  The diagnosis status post fracture, second toe right foot.  In contrast, at the August 2010 VA orthopedic examination the VA examiner felt that the Veteran's right foot complaints were totally unrelated to the in-service fracture of the 2nd toe.  The Board finds the March 2005 and August 2010 examinations to be of greater probative value because the examinations of the right foot appear to have been more thorough.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning", and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").   

Since the August 2010 medical examiner distinguished the service-connected symptoms from the non-service-connected symptoms and the symptomatology was not related to the service-connected disorder, the Veteran is not entitled to an evaluation in excess of 10 percent for the residuals of a fracture of the second toe, right foot based on the symptomatology present at that examination.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  The record does not show that there are moderately severe symptoms due to the residuals of a fracture of the second toe, right foot, as is required for a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5284.  Furthermore, the Veteran is not entitled to an evaluation in excess of 10 percent under any of the other diagnostic codes related to the foot.  See 38 C.F.R. § 4.71a, DCs 5276 - 5283.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected residuals of a fracture of the second toe, right foot, but the current disability evaluations contemplate these limitations.  Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of a fracture of the second toe, right foot, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for residuals of a fracture of the second toe, right foot.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

C.  New and Material Evidence for Anxiety Reaction, Claimed as
Depression, Stress, and Sleep Disorder

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court of Appeals for Veterans Claims has held that the final phrase above ("must raise a reasonable possibility of substantiating the claim") should be viewed as enabling rather than precluding reopening.  In this regard, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  The Court referred to VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting that VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that . . . relates to an unestablished fact necessary to substantiate the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, the Federal Circuit Court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as recently interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease. History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A June 1979 rating decision denied service connection for anxiety reaction.  The Veteran did not appeal that rating action, and it therefore became final.  In April 2004 the Veteran filed a request to reopen his claim.

Summarizing the evidence of record at the time of the June 1979 rating decision, when the Veteran entered service in January 1975 it was noted that he started taking Valium in 12th grade for the relief of anxiety when his girlfriend was pregnant.  On examination, the Veteran looked moderately relaxed.  His speech was easy with no stammering.  He appeared logical, his sensorium was clear, and there was no major conflict in his interpersonal relationships.  The impression was mild anxiety and the Veteran responded to medications.  The service treatment records (STRs) indicate that in June 1975 the Veteran was taking Valium.  He had been getting hives for two years and they were improving.  In July 1975 the Veteran reported getting a little depressed.  Treatment notes from later in July 1975 treatment records indicate that the Veteran had been seeing a psychiatrist.  February 1976 treatment records indicate that the Veteran complained of having hives for two to three days, and it was noted that they were well controlled with Valium, which he was given.  At December 1974, December 1977 and August 1980 examinations the Veteran was found to be normal from a psychiatric standpoint.

Regarding the evidence submitted in connection with the request to reopen the previously denied claim, VA treatment records from Arkansas showed that in February 2000 the Veteran received a refill of Xanax.  September 2000 VA treatment records from Houston state that the Veteran began to take Xanax in 1987 for nervousness, insomnia and anorexia.  He received the medication through a psychiatrist he saw for two years, and when he moved to Arkansas he received medication from his primary care doctors and the VA Medical Center.  He had also taken several other psychiatric medications.  The Veteran was diagnosed with Xanax-induced sleep disorder.   Private emergency treatment records from April 2003 state that the Veteran had stress, anxiety and depression.

At January 2003 VA treatment the Veteran said that he had been experiencing consistent and persistent depression since high school when he impregnated his girlfriend.  The depression continued during service and he continued to get prescriptions for Valium, which was later switched to Xanax.  The Veteran was diagnosed with dysthymic disorder and generalized anxiety disorder.  He continued to receive VA follow up treatment.  February 2005 VA treatment records state that the Veteran was able to function free of any significant depressive spells on his current dose of Klonopin.

The Veteran underwent a VA examination for mental disorders in March 2005.  He reported  being seen by a psychiatrist and two medical doctors during service due to problems with sleeping and hives.  The Veteran indicated seeing the psychiatrist for one to two months and then receiving medications through sick call.  He said he had difficulty sleeping at that time because of problems adjusting to Korea.  The Veteran also indicated taking Valium during his military service.  He reported presently having an unhappy mood and that his sleep was fine with medication.  Depression affected his concentration and he had fleeting thoughts of hurting himself but had never attempted suicide.  He had taken Xanax for 13 years, mostly through the VA system, and he had been on Clonazepam for five years.  When he stopped taking Clonazepam he had difficulty with concentration and communication.  The examination report indicates that the Veteran first began receiving mental health treatment in 1990.  He had not worked since March 2005 because of the high risk of re-fracturing his leg.  The Veteran had been married for 23 years and he described his marriage as "great."

On examination the Veteran was noted to be appropriately groomed and casually dressed.  He was cooperative and no involuntary movements were noted.  Speech was fluent and loud at times, affect was neutral to irritable, and he described his mood as better than normal.  Thoughts were coherent and logical, and he was oriented to person, place, and time.  The Veteran could complete serial sevens without error, he registered three words immediately and recalled two after a brief delay.  Judgment was appropriate.  The examiner diagnosed the Veteran with dysthymic disorder in partial remission.

November 2005 to May 2006 VA treatment records state that the Veteran was being treated for anxiety disorder.  June 2006 VA treatment records indicate that the Veteran's son-in-law reported the Veteran had several psychotic episodes.  The records indicated that this may have been due to detoxification from methadone.  In an August 2006 statement the Veteran wrote that he has been taking anxiety and depression medication since he was stationed in Korea.

In April 2008 the Veteran had a VA examination.  He said that he had been suffering from anxiety and depression since being in Korea.  The examiner noted that the Veteran stated at one point that the Veteran did not know where the anxiety and depression came from and he later stated that it came from his wife pushing him about financial obligations when he was not working.  The Veteran reported that he was first treated while in the military. 

The examiner indicated that the Veteran showed atypical symptoms of depression.  He had trouble sleeping and sometimes became unhappy, especially when his wife pressured him to do things he felt he could not do.  The Veteran indicated some guilt over not being able to do the things his wife wanted but indicated that she knew he could not do them.  There were no symptoms of mania, hypomania, explosiveness, or homicidal ideation.  The Veteran denied being impulsive and there were no symptoms of psychosis or posttraumatic stress disorder.  The examiner noted that the symptoms of anxiety were atypical and tended to arise when demands were placed upon the Veteran.

On examination the Veteran's speech was somewhat rambling and a bit tangential at times.  Mood was "not too bad" and the range of affect was somewhat constricted but appropriate.  Though process was logical, coherent and goal directed and showed no suicidal or homicidal ideation or psychotic symptoms.  Attention, concentration and memory were grossly intact.  Insight and judgment appeared fair.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, in partial remission (mild anxiety of an atypical type and mild depression, also atypical), pain disorder associated with both psychological factors and a general medical condition, sedative hypnotic dependence (active), opioid dependence, in reported full sustained remission, and other substance abuse, in reported full sustained remission.

October 2008 VA treatment records indicate that the Veteran said that he continued to experience problems with episodes of depression despite the medications he was taking.  In March 2009 he said that his current antidepressant had not been helpful and the Klonopin was the only medication in the past that had been helpful. 

The Veteran had another VA examination in August 2010.  He reported being off of Valium for six months before joining the military.  The examiner noted that the STRs indicated that the Veteran took Valium during service.  The Veteran said that he did not presently have any friends because he did not go anywhere to meet anyone.  On a typical day he watched television and movies, played with his dog, and worked on his coin and gun collection.  He was unemployed due to his leg problems and was able to perform activities of daily living.  The Veteran indicated that he continued to receive outpatient psychiatric care.   He reported feeling sad 10 out of the past 30 days and that he depended on medications to sleep.  The Veteran said that his concentration and memory were not good.  He had passive thoughts of suicide, with the last ones being the week before.  The Veteran said that the depression was related to the pain and limitations of his physical problems.  The examiner felt that there were no symptoms of generalized anxiety, panic, mania, psychosis, or obsessive compulsive behaviors.

On examination it was noted that the Veteran was appropriately dressed.  His manner was cooperative and eye contact was appropriate.  Speech was unremarkable and though processes were logical and goal directed.  There was no evidence of hallucinations or delusions during the interview and mood was appropriate to context.  Affect was mood congruent and homicidal ideation, plan and intent were denied.  The Veteran was oriented to person, place, date and situation and he completed serial sevens.  Immediate retention was good and judgment and insight were adequate.  The examiner diagnosed the Veteran with depressive disorder NOS.  Since the Veteran did not have symptoms of anxiety, the examiner felt that his current psychiatric disorder was not aggravated beyond natural progress during service.

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder.  Although the records submitted since the June 1979 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, the August 2010 VA examination report is clear and unmistakable evidence (obvious and manifest) that the increase in the psychiatric disorder noted at entry was due to the natural progress of the disability or disease.  Furthermore, there is no indication from the record that any psychiatric disorder that arose after service, such as depression, has a causal connection to military service.  Therefore, the newly submitted evidence does not establish a missing element of the previously denied claim, and new and material evidence has not been submitted under the low standard of Shade, supra.
  
In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

D.  New and Material Evidence for Fracture of Left Femur

Summarizing the evidence of record at the time of the June 2000 rating decision, the record shows that the Veteran was in a motorcycle accident in 1980 in which he broke his left femur.  The Veteran submitted statements in which he stated that he had reenlisted in the Army and was to report from service two weeks after the accident.  The recruiter told the Veteran after the accident she was going to tear up the enlistment papers, and an insurance company paid him for three years of lost wages for the time that he was to serve in the Army. The August 1980 medical history report and examination in the STRs indicate that the Veteran was going to re-enlist.  

Regarding the evidence submitted in connection with the request to reopen the previously denied claim, subsequent treatment records show that the Veteran has had extensive follow up treatment, including surgeries, for the left femur.  A February 1997 statement from T.E.K., M.D., a private orthopedic surgeon, states that the Veteran had re-fractured the femur twice and that he has a shortened left femur.  Dr. K felt that the Veteran had to avoid activities such as climbing ladders or climbing into the back of trucks.  T.C.P., M.D., a private family physician, wrote in September 1999 that he treated the Veteran, who continued to have difficulty with back and leg pain and had short-type leg syndrome.  Statements from family members indicate that the Veteran injured his leg in 1980 just before he was to rejoin the Army.

The Veteran had a VA examination in March 2005.  He complained of pain at the lateral aspect of the mid-distal third junction that increased with weightbearing.  He had difficulty with prolonged standing, climbing or kneeling.  On examination he walked with an antalgic gait on the left and had a full range of motion of the knee.  Internal and external rotation of the hip was within normal limits, and he complained of no femur pain with internal and external rotation.  The Veteran complained of some discomfort to deep palpation around the thigh.  The Veteran was diagnosed with a left femur fracture with persistent pain, "rule out" nonunion.

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for a left femur fracture.  Although the records submitted since the June 2000 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the request to reopen, demonstrate that the Veteran's left femur fracture is related to active service.  Specifically, none of the new evidence provides competent information to link his fractured left femur to his military service or to any incident that occurred therein.  By his own accounts, the 1980 motorcycle accident in which the Veteran broke his left femur occurred after his first period of active service had been completed but before the second period of active service began.  The Veteran has reported that it occurred after he signed his enlistment papers in 1980 but before he began active military service.  He contends that he should be entitled to service connection for the broken left femur because it occurred after he had signed his enlistment papers.   
Unfortunately, this is not sufficient for a finding that it occurred during service.  Therefore, the newly submitted evidence does not establish a missing element of the previously denied claim, and new and material evidence has not been submitted, even under the low standard of Shade, supra.

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for residuals of a left femur fracture.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

E.  Service Connection for Residuals of Left Shoulder and Arm Injury

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's STRs show that in November 1975 he was injured in an incident involving a Jeep.  He had tenderness over the left scapula and he was to have bed rest for five days.  Three days later it was noted that the Veteran continued to have pain along the medial edge of the left scapula that increased with movement.  The STRs further indicate that two days later he only had occasional pain.  In July 1977 the Veteran complained of pain in the left scapula area.  He was diagnosed with a strain of the left rhomboid and trapezius secondary to pulling and posture.  He indicated on a December 1977 medical history report that he had never had a painful or "trick" shoulder or elbow.  At the Veteran's December 1977 separation examination his upper extremities were found to be normal.  On an August 1980 medical history report that Veteran indicated that he had never had a painful or "trick" shoulder or elbow.  On an August 1980 physical examination the upper extremities were normal.

The post-service treatment records do not show any treatment or complaints related to the left shoulder or arm.  The August 2010 VA orthopedic examiner noted that the Veteran indicated getting pain in his left shoulder with movement.  The Veteran also said that the shoulder felt loose.  He had no flare-ups, inflammatory joint disease, and no incapacitating events.  The examination report indicated that the Veteran had had no injury and no surgery.  Daily activities were affected through the avoidance of lifting anything heavy.  On examination the left shoulder appeared to be anatomically normal.  There was no tenderness or swelling and no indication of instability.  He was able to flex and abduct to 180 degrees and there was internal and external rotation of 90 degrees.  Repetitive motion indicated no pain, weakness, or fatigue.  The examiner noted that there was no indication that the Veteran had complained of left shoulder pain since his service.  Therefore, he felt that the Veteran did not have a chronic left shoulder disorder.

While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran has had residuals of a left shoulder or arm injury at any time since he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The subsequent medical history reports and examinations from the STRs show that there were no residual disorders to the left shoulder or arm as a result of the 1977 injury in the Jeep.  Furthermore, the extensive post-service treatment records do not show complaints related to the left shoulder or arm.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, the August 2010 VA examiner opined that there is no current disability related to the left shoulder or elbow.  Therefore, the claim must be denied because there is not a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

We recognize the arguments advanced by the Veteran that he has residuals of a left shoulder and arm injury are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, shoulder and arm disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for residuals of a left shoulder and arm injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

F.  Service Connection for Sexual Dysfunction as Secondary to
Sexually Transmitted Disease

As a preliminary matter, the Board notes that the Veteran has raised the argument that his sexual dysfunction is a result of the medications that he takes for his mental disorders.  The Board notes that the Veteran has not been found to be service connected for a mental disorder, and that therefore as a matter of law he cannot be found to be service connected for erectile dysfunction secondary to the medications that he takes for his mental disorders.   See 38 C.F.R. § 3.310(a) (2010).  However, in order to provide him with maximum due process, service connection for sexual dysfunction will be considered on a direct basis.  

On a December 1974 medical history report the Veteran indicated that he had never had any venereal diseases.  The STRs show that in June 1977 and July 1977 he had condyloma acuminate that was treated with podophyllum.  On December 1977 and August 1980 medical history reports the Veteran indicated that he had had venereal diseases.  The medical officer wrote "VD treat" on the December 1977 report.  There is no indication from the STRs that the Veteran received or sought any follow up treatment. 

The post-service treatment records indicate that at April 2008 VA primary care treatment the Veteran said that he had not been intimate with his wife for four years.  He was given a sample of Levitra, which he said he would try.  In August 2010 he had a VA genitourinary examination.  He said that he was treated for gonorrhea during military service and that he had had erectile dysfunction since 2000.  The examiner opined that it was less likely as not that erectile dysfunction had its onset during military service.  The rationale was that he could not find evidence of the Veteran having gonorrhea during service from the STRs and that gonorrhea does not lead to erectile dysfunction.  The Board notes that the post-service treatment records do not indicate a diagnosis of any sexually transmitted diseases.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to venereal disease and sexual dysfunction, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, in the present case a competent opinion is necessary to link the Veteran's sexual dysfunction to his active service, to include any venereal disease he may have had during service.  As discussed above, the VA examiner expressed the opinion that gonorrhea does not lead to erectile dysfunction and that he could not find evidence that the Veteran had it during service.  There is no competent evidence of record indicating that a causal connection exists between the Veteran's active military service and his sexual dysfunction.

Because the evidence preponderates against the claim of service connection for sexual dysfunction secondary to sexually transmitted diseases, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for bronchitis is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the second toe, right foot, is denied.

New and material evidence not having been submitted, the claim for service connection for anxiety reaction, claimed as depression, stress, and a sleep disorder, is denied.

New and material evidence not having been submitted, the claim for service connection for residuals of left femur fracture is denied.

Service connection for residuals of left shoulder and arm injury is denied.

Service connection for sexual dysfunction secondary to sexually transmitted diseases is denied.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


